UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



                  United States Court of Appeals
                              For the Seventh Circuit
                               Chicago, Illinois 60604
                            (Submitted November 21, 2005*)

                              Decided December 27, 2005

                                       Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge


No. 05-2971

JOE A. BROWDER, JR.,                          Appeal from the United States
     Plaintiff-Appellant,                       District Court for the
                                                Northern District of Illinois,
      v.                                        Western Division.

CHIEF DEPUTY JAILER OF                        No. 05-C-50065
LEE COUNTY, ILLINOIS,
     Defendant-Appellee.                      Philip G. Reinhard, Judge.



                                      ORDER

      Inmate Joe Browder brought suit under 42 U.S.C. § 1983 alleging as relevant
here that the Chief Deputy Jailer of Lee County, Illinois violated the Eighth
Amendment by first exposing him to unsanitary conditions that in turn caused a


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2971                                                                       Page 2


serious medical problem and then subsequently denying treatment of that problem.
Acting under 28 U.S.C. § 1915A, the district court dismissed the complaint prior to
service for failure to state a claim upon which relief may be granted. Browder appeals,
and we affirm.

       This lawsuit arises out of events that occurred while Browder was incarcerated
at the Lee County Jail from August 15 through December 29, 2003. Browder alleges
that he was exposed to unspecified unsanitary conditions at the jail which caused him
to develop an infection in his right testicle. The infection caused his testicle “to swell
to the size of an orange” and inflicted “excruciating pain and mental anguish.” The
district court ruled that because Browder failed to allege what the unsanitary
conditions were or how they caused his testicle to become infected, he therefore failed
to allege an unconstitutional condition of confinement. Additionally, the court held that
Browder failed to allege that the defendant’s deliberate indifference to his medical
needs. Browder argues on appeal that he adequately stated an Eighth Amendment
claim by alleging that the defendant exposed him “to unsanitary conditions which could
have been attended to or corrected by the defendant.”

       We review the district court’s dismissal de novo and will affirm only when it
appears beyond doubt that no set of facts supports the plaintiff’s claims. Wynn v.
Southward, 251 F.3d 588, 591-92 (7th Cir. 2001) (per curiam). Because Browder is
proceeding pro se, we construe his complaint liberally and subject it to less stringent
scrutiny than complaints prepared by counsel. See Alvarado v. Litscher, 267 F.3d 648,
651 (7th Cir. 2001).

       Browder’s complaint raises two claims: the first concerns allegedly
unconstitutional prison conditions, and the second asserts an unconstitutional denial
of medical treatment. In order to state an Eighth Amendment claim of either type, a
plaintiff must meet both objective and subjective criteria. For the objective component,
he must allege the denial of “the minimal civilized measure of life’s necessities”
consistent with contemporary standards. See Rhodes v. Chapman, 452 U.S. 337, 347
(1981). In the context of his claim that unconstitutional conditions of confinement
resulted in harm, this means Browder must allege that his health was unreasonably
jeopardized by a risk to which contemporary society would not expose any unwilling
individual. See Helling v. McKinney, 509 U.S. 25, 36 (1993); Alvarado, 267 F.3d at 651.
For his denial-of-treatment claim, Browder must allege he has an objectively serious
medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Wynn, 251 F.3d at 593. Under
the subjective component of either theory, he must also allege that the defendant acted
with a “sufficiently culpable state of mind”; that is, his jailer must have been
subjectively aware of the unsanitary conditions in the jail or the medical need and
disregarded the excessive risk that either one of the conditions posed to Browder’s
health. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
No. 05-2971                                                                       Page 3


        Even if we construe Browder’s complaint liberally and assume that the
unspecified unsanitary conditions are serious enough to amount to a constitutional
deprivation, none of his allegations even remotely supports the inference that jail
officials subjectively knew about the unsanitary conditions and the risk they posed
and, in the face of that knowledge, disregarded that risk. Similarly, even if we assume
that Browder’s infection gave rise to a serious medical problem, he does not allege that
jail officials knew of this risk and disregarded it. To the contrary, Browder alleges that
when he sought medical attention he was taken to a local hospital. This indicates that
his jailers had regard for his health. Because he failed to allege the subjective
component of either Eighth Amendment claim, we AFFIRM the judgment of the district
court.